

114 S2602 IS: Restoring Internet Freedom Act
U.S. Senate
2016-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2602IN THE SENATE OF THE UNITED STATESFebruary 25, 2016Mr. Lee (for himself, Mr. Cornyn, Mr. Cotton, Mr. Cruz, Mr. Paul, Mr. Rubio, Mr. Tillis, and Mr. Sasse) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prohibit the Federal Communications Commission from reclassifying broadband Internet access
			 service as a telecommunications service and from imposing certain
			 regulations on providers of such service.
	
 1.Short titleThis Act may be cited as the Restoring Internet Freedom Act. 2.Limitation on authority of FCC (a)In generalThe rule adopted by the Federal Communications Commission in GN Docket No. 14–28 on February 26, 2015 (relating to broadband Internet access service) shall have no force or effect, and the Commission may not reissue such rule in substantially the same form, or issue a new rule that is substantially the same as such rule, unless the reissued or new rule is specifically authorized by a law enacted after the date of enactment of this Act.
 (b)Rule definedIn this section, the term rule has the meaning given the term in section 804 of title 5, United States Code.